UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4059


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM HIGGINBOTHAM, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cr-00023-FPS-JES-1)


Submitted:    May 28, 2009                  Decided:   June 5, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant. David J. Perri, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William J. Higginbotham, Jr., pled guilty to one count

of being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2) (2006).               He was sentenced to 63

months’   imprisonment.       On     appeal,   counsel      has    filed    a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

whether   the    district   court     adequately      conducted     the    Fed.    R.

Crim. P. 11 plea hearing.             Higginbotham was informed of his

right to file a pro se supplemental brief but has not done so.

The Government has moved to dismiss the appeal, asserting that

Higginbotham     validly    waived    his   right    to    appeal    in    his   plea

agreement.      We affirm in part and dismiss in part.

           A    defendant    may   waive    the    right    to    appeal    if   that

waiver is knowing and intelligent.             United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.               United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936 F.2d 165, 167-68 (4th Cir. 1991).              The question of whether a

defendant validly waived his right to appeal is a question of

law that we review de novo.            United States v. Blick, 408 F.3d

162, 168 (4th Cir. 2005).          Our review of the record leads us to

                                        2
conclude that Higginbotham knowingly and voluntarily waived his

right to appeal his sentence.                 Because Higginbotham’s valid and

enforceable waiver of appellate rights precludes review of any

sentencing issues raised on appeal or conducted by this court

under Anders,        we   grant,    in   part,          the   Government’s         motion    to

dismiss the appeal of Higginbotham’s sentence.

            Although the waiver provision in the plea agreement

precludes    our     review    of    the      sentence,        the    waiver       does     not

preclude our review of any errors in Higginbotham’s conviction

raised by counsel or revealed by our review pursuant to Anders.

Nonetheless, our review of the transcript of the plea colloquy

leads us to conclude the district court fully complied with the

mandates of Rule 11 in accepting Higginbotham’s guilty plea and

ensured that the plea was entered knowingly and voluntarily and

was   supported      by   an   independent          factual        basis.         See   United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

Thus, we deny, in part, the Government’s motion to dismiss and

affirm Higginbotham’s conviction.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We    therefore        affirm        Higginbotham’s          conviction        and

dismiss his appeal of his sentence.                        This court requires that

counsel     inform    Higginbotham,           in        writing,     of     his    right     to

petition    the    Supreme     Court     of       the    United     States    for       further

                                              3
review.   If Higginbotham requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in   this    court   for   leave    to    withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was   served    on   Higginbotham.      We   dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                        4